DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 4, 5, 6, 9, 10, 14, 15, 16, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other prior art
10979945, claim 11
20140349656, [0042]
20130039199 [0009]
20160205715 [0101]
20160006547 [0139, 141]
20150319718 [0244]
20150257130 [0139, 155]
20180219605 [0020]

Claim Rejections - 35 USC § 102

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Independent Claims
Claim(s) 1, 11, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TSG RAN WG1 Meeting #89, Hangzhou, PR China, 15th-19th May 2017, NTT DOCOMO, “Discussion on NR RRM measurement based on CSI-RS for L3 mobility,” R1-1708445.
As to claim 1, 11, 20: NTT Docomo teaches a method, comprising: receiving, by user equipment, P1 first reference signals sent by a network device on a first reference signal resource and P2 second reference signals sent by the network device on a second reference signal resource, wherein P1>1 and P2>1 (p.4, section 2, Case 1: multiple CSI-RS on different beams are transmitted within a resource block by using different CSI-RS resources to the UE from the gNB); performing, by the user equipment, channel quality measurement on the P1 first reference signals and the P2 second reference signals (p.4, section 2, Case 1: “UE tries to measure all possible CSI-RS resources / ports within the configured CSI-RS resource set”); and reporting, by the user equipment to the network device, M reference signal resource indexes (CSI-RS configuration index), channel quality information corresponding to (best RRM measurement results), and reference signal types or reference signal resource set indexes corresponding to the M reference signal resource indexes, wherein M>1 (p.5-6, section 2: time / frequency unit index, cell ID).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Dependent Claims
Claim 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT Docomo in view of Hu (US-20140211656).
As to claim 2, 12: NTT Docomo teaches the method of claim 1, 11, wherein the reporting, by the user equipment to the network device, M reference signal resource indexes, channel quality information corresponding to the M reference signal resource indexes, and reference signal types or reference signal resource set indexes corresponding to the M reference signal resource indexes comprises: when, selecting, by the user equipment, M first reference signals from the P1 first reference signals, and reporting the M first reference signal resource indexes, channel quality information corresponding to the M first reference signal resource indexes, and reference signal types or reference signal resource set indexes of the M first reference signals (p.4, section 2, Case 1: best N RRM measurement results); or when a difference between channel quality corresponding to the second reference signal and channel quality corresponding to the first reference signal is greater than or equal to a second threshold, selecting, by the user equipment, M second reference signals from the P2 second reference signals, and reporting the M second reference signal resource indexes, channel quality information corresponding to the M second reference signal resource indexes, and reference signal types or reference signal resource Set indexes of the M second reference signals.
NTT Docomo may not explicitly teach a difference between channel quality corresponding to the first reference signal and channel quality corresponding to the second reference signal is greater than or equal to a first threshold.  However, Hu teaches a difference between channel quality corresponding to the first reference signal and channel quality corresponding to the second reference signal is greater than or equal to a first threshold ([0014, 16, 52]: determined if difference between first and second reference signal power values is greater than threshold) (see also 10979945, claim 11; 20140349656 [0042]).
Thus, it would have been obvious to one of ordinary skill in the art to implement comparing a difference between reference signals to a threshold, taught by Hu, into the .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT Docomo in view of Kang (US-20130223548). 
As to claim 3: NTT Docomo teaches the method of claim 1.
NTT Docomo may not explicitly teach further comprising: reporting, by the user equipment to the network device, a reference signal type or a reference signal resource set index based on which power control of the user equipment is performed.  However, Kang teaches further comprising: reporting, by the user equipment to the network device, a reference signal type or a reference signal resource set index based on which power control of the user equipment is performed ([0122]: UE feeds back power control field, node index, reference signal index).
Thus, it would have been obvious to one of ordinary skill in the art to implement UE feedback, taught by Kang, into the LTE communications system, taught by Kang, in order to implement a well-known feature of a pre-defined protocol and to apprise the BS as to channel conditions for communication. In addition it would have been obvious to combine Kang and NTT Docomo in a known manner to obtain predictable results as the .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT Docomo, Hu (US-20140211656) in view of Kang (US-20130223548).
As to claim 13: NTT Docomo teaches the method of claim 12.
NTT may not explicitly teach further comprising: receiving, by the network device, a reference signal type or a reference signal resource set index that is reported by the user equipment and on which a power control parameter of the user equipment is based.  However, Kang teaches further comprising: receiving, by the network device, a reference signal type or a reference signal resource set index that is reported by the user equipment and on which a power control parameter of the user equipment is based ([0122]: UE feeds back power control field, node index, reference signal index).
Thus, it would have been obvious to one of ordinary skill in the art to implement UE feedback, taught by Kang, into the LTE communications system, taught by Kang, in order to implement a well-known feature of a pre-defined protocol and to apprise the BS as to channel conditions for communication. In addition it would have been obvious to combine Kang and NTT Docomo in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT Docomo in view of Chatterjee (US-20130195025).
As to claim 7, 17: NTT Docomo teaches the method of claim 1, 11.
NTT Docomo may not explicitly teach further comprising: receiving, by the user equipment, a fourth notification message sent by the network device, wherein the fourth notification message indicates the reference signal type or the reference signal resource set index based on which power control of the user equipment is performed.  However, Chatterjee teaches further comprising: receiving, by the user equipment, a fourth notification message sent by the network device, wherein the fourth notification message indicates the reference signal type or the reference signal resource set index based on which power control of the user equipment is performed ([0047]: power control parameters corresponding to CSI-RS resource indices signaled by eNB) (see also 20130039199 [0009]).
Thus, it would have been obvious to one of ordinary skill in the art to implement power control parameters associated with CSI-RS indices, taught by Chatterjee, into the communications system, taught by NTT Docomo, in order to implement a well-known feature of a pre-defined protocol and to adjust power for transmissions. In addition it would have been obvious to combine NTT Docomo and Chatterjee in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT Docomo in view of Kim (US-20160135194).
As to claim 8, 18: NTT Docomo teaches the method of claim 1, 11.
NTT Docomo may not explicitly teach further comprising: receiving, by the user equipment, indication information sent by the network device, wherein the indication information indicates a reference signal type or a reference signal resource set index corresponding to a quasi-co-location QCL assumption indication configured by the network device. However, Kim teaches further comprising: receiving, by the user equipment, indication information sent by the network device, wherein the indication information indicates a reference signal type or a reference signal resource set index corresponding to a quasi-co-location QCL assumption indication configured by the network device ([0136, 137]: QCL assumption signaled to UE along with CSI-RS configuration).
Thus, it would have been obvious to one of ordinary skill in the art to implement QCL assumption indication, taught by Kim, into the communication system, taught by NTT Docomo, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine NTT Docomo and Kim in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/Primary Examiner, Art Unit 2466